


Aflac Incorporated 2nd Quarter 2013 Form 10-Q [afl-0630201310q.htm]
EXHIBIT 10.23
NOTICE OF GRANT OF PERFORMANCE BASED RESTRICTED STOCK AND RESTRICTED STOCK AWARD
AGREEMENT
AFLAC INCORPORATED
ID: 58-1167100
Worldwide Headquarters
1932 Wynnton Road
Columbus, Georgia 31999

«name»
Award Number:
«Number»
«Address1»
Plan:
«Plan»
«Address2»
 
 
«Address3»
 
 

 
 
 
 
 

Effective «Date», you have been granted an award of «Shares» shares of Aflac
Incorporated (the Company) common stock. The total value of the Award at the
date of issue was «Value».


These award shares are restricted until, the attainment of the performance
goal(s) set out below:
Shares        Full Vest
«Shares»    Upon Certification of the 2013-2015 Performance Objective


This performance based restricted stock (PBRS) award will vest in full or in
part at such time as certified by the Compensation Committee based upon the
successful attainment of a statutory accounting basis risk based capital (RBC)
ratio of 425% minimum, 475% target and 600% maximum. For each calendar year,
management will earn a PBRS credit of 50% if the minimum RBC ratio is achieved,
100% if the target is attained and 150% if the maximum is attained. The earned
PBRS credit for each year will be based on a pro-rata calculation for a RBC
ratio between 425% and 475% or between 475% and 600%. If the RBC falls below
425%, no credit will be earned for the year. If the RBC equals or exceeds 600%,
150% credit will be earned for the year. The three year PBRS award percentage
will be the arithmetic average of the PBRS credit earned in each of the three
calendar years of the performance period. However, the final PBRS award credit
will not exceed 100%.


Summary of Award Terms:
These shares of restricted stock will be held in book entry form in the custody
of the Company until the restrictions thereon have lapsed. Subject to the
restrictions set forth in the Plan and the Restricted Stock Award Agreement
relating to this award, you shall possess all incidents of ownership with
respect to the Shares, including the right to reinvest dividends with respect to
such Shares and to vote such Shares. In accordance with sections 4(a) and 8(e)
of the Plan, any dividends paid on the award shares will be reinvested in
Company common stock and held as additional restricted shares in the book entry
account subject to the same terms and conditions attributable to the original
grant (including this provision regarding reinvestment of dividends), until such
time as all restrictions have lapsed on the shares with respect to which the
original dividends were paid.


By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's amended and restated 2004 Long-Term Incentive Plan and the Restricted
Stock Award Agreement relating to this award, which is attached to and made a
part of this document.
 
 
 
by Daniel P. Amos
  
Date
Aflac Incorporated
  
 
 
 
  
 
 
 
 
 
«name»
 
Date



